  Case 16-30505         Doc 53     Filed 10/24/18 Entered 10/24/18 13:28:50              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-30505
         LAVORA WILLIAMS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/26/2016.

         2) The plan was confirmed on 01/11/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 10/11/2018.

         6) Number of months from filing to last payment: 19.

         7) Number of months case was pending: 25.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-30505       Doc 53        Filed 10/24/18 Entered 10/24/18 13:28:50                      Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $5,400.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                      $5,400.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $253.90
    Other                                                                    $21.76
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,275.66

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
AT&T SERVICES INC                Unsecured      2,039.00       2,039.78         2,039.78           0.00       0.00
AT&T UNIVERSE                    Unsecured           0.00           NA               NA            0.00       0.00
CAPITAL ONE BANK USA             Unsecured         649.00           NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      9,000.00     10,778.71        10,778.71            0.00       0.00
COMENITY BANK                    Unsecured         322.00           NA               NA            0.00       0.00
COMENTIY BANK                    Unsecured         273.00           NA               NA            0.00       0.00
COMENTIY BANK                    Unsecured         273.00           NA               NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured          70.00      2,478.89         2,478.89           0.00       0.00
CONSUMER PORTFOLIO SERV          Secured        7,000.00            NA          7,000.00        581.96     542.38
ECMC                             Unsecured     10,143.00     10,614.92        10,614.92            0.00       0.00
FIFTH THIRD BANK                 Unsecured           0.00           NA               NA            0.00       0.00
FIFTH THIRD BANK                 Unsecured           0.00           NA               NA            0.00       0.00
FIFTH THIRD BANK                 Unsecured           0.00           NA               NA            0.00       0.00
FIFTH THIRD BANK                 Unsecured           0.00           NA               NA            0.00       0.00
FIRST CHOICE BANK                Unsecured         417.00           NA               NA            0.00       0.00
FIRST CHOICE BANK                Unsecured         417.00           NA               NA            0.00       0.00
FIRST CHOICE BANK                Unsecured           0.00           NA               NA            0.00       0.00
FIRST CHOICE BANK/CWS            Unsecured         417.00           NA               NA            0.00       0.00
ILLINOIS BELL TELEPHONE COMPAN   Unsecured         315.00           NA               NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         418.00           NA               NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         607.00        418.14           418.14           0.00       0.00
Mabt/Contfin                     Unsecured         715.00           NA               NA            0.00       0.00
Mabt/Contfin                     Unsecured         780.00           NA               NA            0.00       0.00
Mabt/Contfin                     Unsecured         715.00           NA               NA            0.00       0.00
PAYDAY LOAN STORE                Unsecured      1,000.00     15,550.43          1,550.43           0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured      2,039.83       2,039.83         2,039.83           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         649.00        649.15           649.15           0.00       0.00
PREMIER BANK CARD                Unsecured         644.00           NA               NA            0.00       0.00
PREMIER BANK CARD                Unsecured         607.00           NA               NA            0.00       0.00
SPRINT                           Unsecured      2,613.00            NA               NA            0.00       0.00
SPRINT NEXTEL                    Unsecured      2,613.00       2,613.73         2,613.73           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-30505        Doc 53     Filed 10/24/18 Entered 10/24/18 13:28:50                    Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim           Claim        Claim        Principal        Int.
Name                              Class    Scheduled        Asserted     Allowed         Paid           Paid
ST IL TOLLWAY AUTHORITY        Unsecured         200.00             NA           NA            0.00         0.00
US CELLULAR                    Unsecured         291.00             NA           NA            0.00         0.00
US DEPT OF ED FEDLOAN          Unsecured           0.00             NA           NA            0.00         0.00
US DEPT OF EDUCATION           Unsecured     24,930.00       24,994.99     24,994.99           0.00         0.00
US DEPT OF EDUCATION           Unsecured     20,235.00       20,317.66     20,317.66           0.00         0.00
US DEPT OF EDUCATIONA/GLELSI   Unsecured     24,930.00              NA           NA            0.00         0.00
US DEPT OF EDUCATIONA/GLELSI   Unsecured     20,235.00              NA           NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                             Claim           Principal                Interest
                                                           Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00              $0.00                  $0.00
      Mortgage Arrearage                                      $0.00              $0.00                  $0.00
      Debt Secured by Vehicle                             $7,000.00            $581.96                $542.38
      All Other Secured                                       $0.00              $0.00                  $0.00
TOTAL SECURED:                                            $7,000.00            $581.96                $542.38

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00                $0.00                $0.00
       Domestic Support Ongoing                               $0.00                $0.00                $0.00
       All Other Priority                                     $0.00                $0.00                $0.00
TOTAL PRIORITY:                                               $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                           $78,496.23                   $0.00                $0.00


Disbursements:

       Expenses of Administration                              $4,275.66
       Disbursements to Creditors                              $1,124.34

TOTAL DISBURSEMENTS :                                                                          $5,400.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-30505         Doc 53      Filed 10/24/18 Entered 10/24/18 13:28:50                Desc Main
                                       Document Page 4 of 4




       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 10/24/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
